      Case 1:19-cv-02347-RC-GMH Document 24 Filed 02/18/20 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                              DISTRICT OF COLUMBIA

MALIBU MEDIA, LLC,                               )
                                                 )
       Plaintiff,                                )   Civil Case No. 1:19-cv-02347-RC
                                                 )
v.                                               )
                                                 )
JOHN DOE subscriber assigned IP address          )
68.33.74.113,                                    )
                                                 )
       Defendant.                                )
                                                 )

PLAINTIFF’S MOTION FOR VOLUNTARY DISMISSAL WITHOUT PREJUDICE OF
   PLAINTIFF’S CLAIMS AND TO DISMISS DEFENDANT’S COUNTERCLAIM

       Plaintiff, Malibu Media, LLC (“Plaintiff”), by and through undersigned counsel and

pursuant to Fed. R. Civ. P. 41(a)(2) and Fed. R. Civ. P. 12(b)(6), hereby moves for entry of an

order dismissing Plaintiff’s claim against Defendant, John Doe subscriber assigned IP address

68.33.74.113 (“Defendant”) without prejudice, and dismissing Defendant’s Counterclaim

[CM/ECF 20] without prejudice, with each party bearing its own fees and costs.

       Dated: February 18, 2020                      Respectfully submitted,

                                                     MALIBU MEDIA, LLC.
                                                     PLAINTIFF

                                           By:        /s/ Jon A. Hoppe
                                                     Jon A. Hoppe, Esquire #438866
                                                     Counsel
                                                     Law Offices of Jon A. Hoppe, Esquire, LLC
                                                     7625 Wisconsin Avenue
                                                     2nd Floor
                                                     Bethesda, Maryland 20814
                                                     (202) 587-2994 x2601 (ph.)
                                                     Attorneys for Plaintiff
       Case 1:19-cv-02347-RC-GMH Document 24 Filed 02/18/20 Page 2 of 2



                                CERTIFICATE OF SERVICE

        I hereby certify that February 18, 2020, I electronically filed the foregoing document with
the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record and
interested parties through this system.

                                             By:     /s/ Jon A. Hoppe




                                                2
